In the

United States Court of Appeals
               For the Seventh Circuit

Nos. 11-2500, 11-2533

N ATIONAL U NION F IRE INSURANCE
    C OMPANY OF P ITTSBURGH, P A., et al.,

                                                 Plaintiffs-Appellees/
                                                   Cross-Appellants,
                                  v.



A MERICAN M OTORISTS INSURANCE C OMPANY,

                                               Defendant-Appellant/
                                                    Cross-Appellee.


            Appeals from the United States District Court
        for the Northern District of Illinois, Eastern Division.
               No. 07 C 3179—Elaine E. Bucklo, Judge.



   A RGUED JANUARY 15, 2013—D ECIDED F EBRUARY 13, 2013



  Before P OSNER, W OOD , and T INDER, Circuit Judges.
  P OSNER, Circuit Judge. This insurance case—a diversity
suit governed by Illinois law by default, neither party
having argued choice of law, Camp v. TNT Logistics
Corp., 553 F.3d 502, 505 (7th Cir. 2009)—arose out of an
2                                     Nos. 11-2500, 11-2533

accident at the John Hancock Center in downtown Chi-
cago. Dissatisfied with the district court’s judgment,
both sides appeal.
  The building is owned and managed, respectively, by
two affiliated companies, SRI Michigan Avenue Venture,
LLC and Shorenstein Realty Services, L.P. But six other
affiliates of these two Shorenstein entities are involved
in this case as well, and we’ll generally refer to all eight,
collectively, as “Shorenstein.”
  Shorenstein, and one of its insurers, National Union
Fire Insurance Company, sought indemnity from another
insurance company, American Motorists Insurance Com-
pany (AMICO). Shorenstein prevailed with respect to
one of its entities, SRI Michigan Avenue Venture, LLC,
see U.S. Fidelity & Guaranty Co. v. Shorenstein Realty
Services, L.P., 837 F. Supp. 2d 806, 817 (N.D. Ill. 2011),
and was awarded $959,866.02 by the district court, but
wants more. AMICO, the defendant, contends that the
award should be zero.
   We needn’t discuss National Union separately
(although it will make a cameo appearance later). It
paid Shorenstein’s settlement costs after AMICO refused
to do so, and as a result became subrogated to the rights
of the Shorenstein entities entitled to indemnification
by AMICO and so will be reimbursed for the amount of
that indemnification. Home Ins. Co. v. Cincinnati Ins. Co.,
821 N.E.2d 269, 276, 280 (Ill. 2004); John Burns Construc-
tion Co. v. Indiana Ins. Co., 727 N.E.2d 211, 214-15 (Ill.
2000). It, rather than Shorenstein, is the real party in
Nos. 11-2500, 11-2533                                     3

interest, but because the dispute revolves around the
Shorenstein entities and their interrelations, it is simpler
to treat Shorenstein as the plaintiff.
  Shorenstein had hired an architectural firm named
McGinnis Chen Associates, LLP (“MCA” for short) to
design and oversee a renovation of windows and
exterior walls of the Hancock Center. MCA hired a
general contractor to execute the project. The accident
occurred in 2002 when a scaffold being used in the
project fell from the building’s 42nd floor in a high
wind and killed three people in cars, and severely
injured several others, on the street below. Multiple tort
suits ensued that named, among other defendants,
MCA and five Shorenstein affiliates—SRI Michigan
Avenue Venture, LLC; Shorenstein Realty Services,
L.P.; Shorenstein Management, Inc.; SRI Michigan
Avenue Management, Inc.; and Shorenstein Co., L.P.
The Shorenstein entities settled with the tort plaintiffs
in 2006 for a total of $8.7 million. Three additional
Shorenstein affiliates that had not been named in any of
the tort suits obtained releases in the settlement:
Shorenstein Company LLC; Shorenstein Properties LLC;
and Shorenstein Michigan Avenue Venture LLC. The
roles of the Shorenstein affiliates other than the first
two—the owner and manager—in relation to the
Hancock building in general or to the accident in
particular are unclear.
  MCA’s contract with Shorenstein had required MCA
to obtain liability insurance, with specified minimum
limits, covering the “Owner [of the Hancock building],
4                                     Nos. 11-2500, 11-2533

Owner’s Agent, Shorenstein Company, L.P., and any
other party specified by Owner at any time and from
time to time as additional insureds with respect to the
Work under the Contract.” MCA obtained the required
insurance policy from AMICO. It covers “any person or
organization to whom [MCA is] obligated by virtue of
a written contract . . . to provide such insurance.” Shoren-
stein Co., L.P. is named in MCA’s contract and is
therefore covered by the policy. In apportioning
settlement proceeds the district judge omitted it on the
ground that it was not a defendant in the tort suits
and therefore hadn’t contributed to the settlement.
That was a mistake; it was named as a defendant in one
of them (Bohstedt v. Shorenstein Management, Inc.).
That’s what makes a total of five Shorenstein de-
fendants rather than the district judge’s four.
  There is a dispute over whether AMICO’s policy
insured two of the other Shorenstein entities as respec-
tively “Owner” and “Owner’s Agent” in MCA’s contract.
The contract names as one of the building’s owners SRI
Michigan Avenue Venture, LLC. But that name doesn’t
appear in the settlement agreement, which instead
refers instead to an apparently nonexistent entity called
“SRI Michigan Avenue Venture, LLP.” That is an
obvious and trivial mistake, and we ignore it, as did the
district judge.
  The other coverage dispute is over Shorenstein
Realty Services, L.P., the building’s manager, which
Shorenstein claims and AMICO denies was the “Owner’s
Agent” and therefore an additional insured. The dis-
Nos. 11-2500, 11-2533                                    5

trict judge thought Shorenstein had forfeited this claim
by not presenting evidence or case law in support of
it. We think there was enough evidence; and there is
no reason to cite case law on a factual question.
   MCA’s contract with Shorenstein does not mention
an owner’s agent. But under the heading “Project Team”
it names John Kapp as the “Owner’s Designated Repre-
sentative.” And directly under his name is printed
“Shorenstein Realty Services, Inc.,” which doubtless
refers to Shorenstein Realty Services, L.P., the building’s
manager. MCA’s contract with Shorenstein states
that “capitalized terms not otherwise defined in this
Agreement are used with the meanings supplied by
the Project Manual,” and the manual lists the owner as
“SRI Michigan Avenue Venture, LLC, c/o Owner’s Agent
Shorenstein Realty Services” (emphasis added). That’s
good enough: Shorenstein Realty Services, L.P. was
insured by AMICO as the “Owner’s Agent” in the
MCA contract.
  This makes three Shorenstein entities insured by the
AMICO policy: SRI Michigan Avenue Venture, LLC;
Shorenstein Co., L.P.; and Shorenstein Realty Services,
L.P. Yet all eight Shorenstein entities were parties to
the settlement, though three hadn’t even been sued
in any of the tort cases. Only entities insured by
AMICO can obtain indemnity from it, and so it’s
necessary to determine how much of the settlement
was attributable to parties insured by AMICO.
  Shorenstein argues that only the building’s owner
and manager were exposed to tort liability—the three
6                                     Nos. 11-2500, 11-2533

other Shorenstein entities named in those suits were
superfluities—and therefore that only the owner and
manager had contributed to the settlement of those
suits. That is, it denied that the others had had any
effect on the size of the settlement. It wants to exclude
affiliates not insured by AMICO because their inclu-
sion would reduce the amount of the settlement
allocated to the insured parties and thus the reimburse-
ment that could be obtained under AMICO’s insurance
policy. Harbor Ins. Co. v. Continental Bank Corp., 922
F.2d 357, 367 (7th Cir. 1990). If an uninsured defendant
makes the settlement of a case larger than it would
have been had the insured defendant been the only de-
fendant, the excess should be allocated to the uninsured
defendant and so the insurer will not be responsible
for reimbursing the cost of the entire settlement. Owens
Corning v. National Union Fire Ins. Co., 257 F.3d 484, 491-93
(6th Cir. 2001).
  In fact, as we just saw, not two but three of the
Shorenstein entities were insured; it is on the premise
that only two were that Shorenstein argues that only
the owner and manager contributed to the settlement.
The critical question, however, is whether the judge
was right to rule that all the Shorenstein defendants,
whether or not insured, should be deemed to have con-
tributed equally to the settlement. Cf. Federal Ins. Co.
v. Binney & Smith, Inc., 913 N.E.2d 43, 57-58 (Ill. App.
2009); Illinois Central R.R. v. Accident & Casualty Co.,
739 N.E.2d 1049, 1061-62 (Ill. App. 2000).
  The judge also ruled that the Shorenstein entities that
had not been named as defendants should be deemed
Nos. 11-2500, 11-2533                                      7

to have contributed nothing to the settlement. That ruling
is clearly correct, and not challenged by AMICO. The
plaintiffs had indicated in the settlement negotiations
that Shorenstein could include in the settlement agree-
ment a release of any entities it chose; the plaintiffs
were indifferent. So Shorenstein inserted releases for
all eight “in an attempt to be ‘as overly inclusive as possi-
ble.’ ” U.S. Fidelity & Guaranty Co. v. Shorenstein Realty
Services, L.P., supra, 837 F. Supp. 2d at 812.
  Shorenstein’s challenge to the judge’s ruling that defen-
dants not insured by AMICO should be deemed to
have contributed to the size of the settlement is weakly
supported. The settlement agreement failed to appor-
tion liability among the settling defendants, and in the
present litigation Shorenstein failed to depose the tort
plaintiffs’ lawyers to find out how they thought the
presence of these other entities had contributed to
the size of the settlement. Shorenstein argues that the
Shorenstein defendants other than the owner and
manager had (because they had nothing to do with the
accident) no liability to the tort plaintiffs and so couldn’t
have affected the size of the settlement. That’s a non
sequitur. Defendants often settle—paying good money—a
case they think has no merit, that is merely a nuisance
suit. If there was no basis for joining the other entities
as defendants, Shorenstein should have moved to
dismiss them as tort defendants before settling the tort
suit, in order to establish their irrelevance to the
amount of the settlement.
  We also reject Shorenstein’s argument that it should
be entitled to prejudgment interest (a claim denied by
8                                       Nos. 11-2500, 11-2533

the district court). Illinois law allows such interest only
when the award to the plaintiff was readily calculable
when the suit was brought. Santa’s Best Craft, LLC v.
St. Paul Fire & Marine Ins. Co., 611 F.3d 339, 355 (7th Cir.
2010) (Illinois law). Given the uncertainty about which
of the Shorenstein entities other than the building’s
owner and manager contributed to the settlement and
which were covered by AMICO’s insurance policy,
we agree with the district judge that AMICO’s share of
the settlement cost was not readily calculable prior to
judgment and that therefore Shorenstein wasn’t entitled
to prejudgment interest.
  We return to AMICO’s appeal to resolve the two
other issues that it raises. The first is whether
Shorenstein’s claim is barred by the insurance policy’s
exclusion of coverage for personal or bodily injury “due
to rendering or failure to render any professional ser-
vice” by an insured. The services that MCA, the architect
on the project, rendered were professional services. But
the Shorenstein defendants did not render professional
services, and the policy states that the insurance it
provides applies “separately to each insured against
whom claim is made or ‘suit’ is brought.” See Patrick
Engineering, Inc. v. Old Republic General Ins. Co., 973 N.E.2d
1036, 1039-44 (Ill. App. 2012); St. Katherine Ins. Co. Ltd. v.
Insurance Co. of North America, Inc., 11 F.3d 707, 710 (7th Cir.
1993) (Illinois law); U.S. Fidelity & Guaranty Co. v. Globe
Indemnity Co., 327 N.E.2d 321, 322-23 (Ill. 1975).
  Second, AMICO argues that Shorenstein gave up its
right to indemnity by AMICO when it asked National
Nos. 11-2500, 11-2533                                       9

Union, its other insurer, to indemnify it for its loss result-
ing from the accident. The “targeted tender” doctrine
of insurance law allows an insured with multiple
insurers to pick one to seek indemnity from and thus
leave the others in peace. Kajima Construction Services, Inc.
v. St. Paul Fire & Marine Ins. Co., 879 N.E.2d 305, 309
(Ill. 2007); John Burns Construction Co. v. Indiana Ins. Co.,
supra, 727 N.E.2d at 215; North River Ins. Co. v. Grinnell
Mutual Reinsurance Co., 860 N.E.2d 460, 470-71 (Ill. App.
2006). Commonly (and in this case) the “targeted” insurer
is not the insured’s principal insurer, as the insured
would especially not want that insurer to raise its premi-
ums to punish the insured for having submitted
a big claim. National Union was one of Shorenstein’s
principal insurers and so Shorenstein decided to go
after AMICO to the extent that it had insured the
Shorenstein defendants. AMICO argues that Shorenstein
withdrew the tender. It bases this argument mainly on
Shorenstein’s efforts to make sure that if AMICO didn’t
indemnify it National Union would. AMICO after all
was denying that it had any duty to indemnify
Shorenstein, so it was prudent for Shorenstein to keep
National Union in its sights as a back-up insurer. Only
when AMICO denied that it had any duty to indemnify
Shorenstein did the latter turn, though only tentatively, to
its other insurer—National Union—to cover settle-
ment costs. It did so knowing that National Union
would be subrogated to Shorenstein’s rights against
AMICO were the latter held to have improperly
refused coverage of Shorenstein settlement of the
tort claims; and if National Union were thus made
10                                    Nos. 11-2500, 11-2533

whole, it presumably would not punish Shorenstein
by increasing its premium.
  AMICO points to a letter by Shorenstein to AIG, the
parent of National Union, that suggests that Shorenstein
was counting on National Union for indemnity. But the
letter was sent in the wake of AMICO’s renouncing any
obligation to indemnify Shorenstein. At that point,
turning to National Union for indemnification was the
rational course for Shorenstein to pursue even if it pre-
ferred collecting from AMICO. That was not a renuncia-
tion of the tender to the preferred (the “targeted”) insurer,
as in Alcan United, Inc. v. West Bend Mutual Ins. Co., 707
N.E.2d 687, 694-95 (Ill. App. 1999); see also Kajima Con-
struction Services, Inc. v. St. Paul Fire & Marine Ins. Co.,
supra, 879 N.E.2d at 309, 310-11, but a prudent back-up
measure.
  We commend the district judge’s patient handling of
this complicated case made more so by the lawyers’ deep
immersion in the jargon and esoterica of insurance law.
But the judge erred in dividing the settlement among
four Shorenstein entities rather than five (for she should
have included Shorenstein Co., L.P.), and in ruling that
Shorenstein Realty Services, L.P. was not covered by
AMICO’s policy. The judge will therefore have to
recompute the amount of reimbursement to which
Shorenstein (and hence, by subrogation, National Un-
ion) is entitled from AMICO.
                     A FFIRMED IN P ART, R EVERSED IN P ART,
                      AND R EMANDED WITH INSTRUCTIONS.


                           2-13-13